Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s Request for Continued Examination (RCE) filed on April 1, 2021. Claim 1 has been amended. Claims 3, 5-6 and 9 have been previously cancelled. Claims 1-2, 4, 7-8 and 10-21 are pending.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: on page 9, lines 3-4 “Thus a LED lamp consists of light emitting diodes (LED) with circadian regulable mode of radiated light providing for its health safety because is contains two…”

Claim Objections
Claims 1-2, 4, 7-8 and 10-21 are objected to because of the following informalities:  
Regarding Claims 2, 4, 7-8 and 10-21, all occurrences, change “distinguished by the fact that” to ---wherein--.  
Regarding Claim 1, on lines 14-17, change to read as follows: 
“… and is set so that after the LED lamp is switched OFF of a power supply and ON again, one turned ON and when the LED lamp is switched OFF of the power supply and a a the LED lamp is switched ON to the power supply again, I. chain is turned ON.
Regarding Claim 2, on line 2, change “its colour rendering index CRI for the III chain has value 90 or more” to --the color rendering index CRI for chain III has a value of 90 or higher--.
Regarding Claim 4, on lines 1-2, change “the switch between chains is controlled by a computer or protocol” to --the block of control circuit switches is controlled by a computer or protocol--.
Regarding Claim 8, on line 2, change “its colour rendering index CRI for the II chain has value 80 or more” to --the color rendering index CRI for chain II has a value of 80 or higher--.
Regarding Claim 10, on lines 2-3, change “the emitted visible spectrum consists of relative presentation of 7 to 19% blue, 27 to 31% green and 50 to 66% red colour” to --the emitted visible spectrum consists of 7 to 19% blue light, 27 to 31% green light and 50 to 66% red light--.
Regarding Claim 11, on lines 2-3, the emitted visible spectrum consists of 7 to 19% blue light, 27 to 31% green light and 50 to 66% red light.
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  
Claim 21 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 21 not been further treated on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-8, and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1 (and all dependent claims), line 14 recites “another chain is switched ON”, and it is unclear what is meant by “another chain”. For purposes of examination, claim 1 will be interpreted as follows: “…after the LED lamp is switched OFF from a power supply and ON again, III. chain is turned ON and when the LED lamp is switched OFF of the power supply and a switching time is exceeded, a timing circuit for switching between lighting modes is reset; and when the LED lamp is switched ON to the power supply again, I. chain is turned ON.”
Regarding Claim 14, on line 2, it is unclear as to what is meant by “…for its health safety”. For purposes of examination, Examiner will interpret claim 14 as follows: “The LED lamp consisting of light emitting diodes (LED) with a circadian adjustable mode of radiated light…”.
Claims 15-21 recites several instances of insufficient antecedent basis, which all require correction. For example, claim 15 recites the limitation "former circuit" and “the constant current source” in line 4, “the isolation transformer” in the line 5.  There is insufficient antecedent basis for this limitation in the claim. Claims 15-21 cannot be understood by the Examiner and therefore cannot be further treated on the merits.



Allowable Subject Matter
Claims 1-2, 4, 7-8, and 10-14 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 1-2, 4, 7-8 and 10-14, the cited prior art of record does not teach or fairly suggest an LED lamp wherein, along with the other claimed features, is set so that after the LED lamp is switched OFF of the power supply and ON again, I. chain is turned ON and when the LED lamp is switched OFF of the power supply and a time for switching is exceeded, the timing circuit for switching between lighting modes is reset and when the LED lamp is switched ON of the power supply again, I. chain is turned ON, as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896